 

Exhibit 10.12

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made effective as of November 1,
2016 (the “Effective Date”), by and between DaVita Inc. (“Parent”) and
HealthCare Partners, LLC, one of its controlled affiliates (“Employer”, and
collectively with Parent, “DaVita”) and Charles G. Berg (“Employee”).

In consideration of the mutual covenants and agreements hereinafter set forth
and for other good and valuable consideration, the parties hereto, intending to
be legally bound hereby, agree as follows:

Section 1.Employment and Duties.  Employer hereby employs Employee to serve as
Executive Chair for DaVita Medical Group (“Executive Chair”). Employee accepts
such employment on the terms and conditions set forth in this
Agreement.  Employee shall report to the Chief Executive Officer of
Parent.  Employee agrees to devote approximately half of his business time to
the business of Employer and shall not engage in any other business activities
during the term of this Agreement that would reasonably be anticipated to
materially interfere with Employee’s performance of his duties under this
Agreement. Notwithstanding the foregoing, Employer agrees that Employee may
continue his work with Justworks, Inc. and Consonance Capital Partners during
the term of this Agreement. Employee shall at all times observe and abide by the
Employer’s policies and procedures as in effect from time to time.

Section 2.Compensation.  In consideration of the services to be performed by
Employee hereunder, Employee shall receive the following compensation and
benefits:

2.1Base Salary.  Employer shall pay Employee a base salary of one million five
hundred thousand dollars ($1,500,000) per annum, less standard withholdings and
authorized deductions.  Employee shall be paid consistent with Employer’s
payroll schedule.  

2.2Benefits.  Employee and/or his family, as the case may be, shall be eligible
for participation in and shall receive all benefits under Employer’s health and
welfare benefit plans (including, without limitation, medical, prescription,
dental, disability, and life insurance) under the same terms and conditions
applicable to most executives at similar levels of compensation and
responsibility.

2.3Discretionary Performance Bonus.  Employee shall be eligible to receive a
discretionary performance bonus (the “Discretionary Bonus”) between zero ($0)
and one million five hundred thousand dollars ($1,500,000), less standard
withholdings and authorized deductions.  The amount of the Discretionary Bonus
could exceed $1,500,000 depending on performance.  The amount of the
Discretionary Bonus, if any, will be based on Employee’s performance and will be
decided by the Chief Executive Officer and/or the Board of Directors or the
Compensation Committee of the Board in his/her/its sole discretion.

 

--------------------------------------------------------------------------------

 

2.4Sign-On Bonus:  Employer will pay Employee five hundred thousand dollars
($500,000), less standard withholdings and authorized deductions (the “Sign-On
Bonus”), within ten (10) days after Employee’s first date of employment with
Employer.  

2.5Vacation.  Employee shall have vacation, subject to the approval of his
direct supervisor.

2.6Employee’s Position on Board of Directors. While this Agreement is in effect,
Employee shall not be entitled to any fees, compensation, other remuneration,
dividends, distributions, or other property or financial benefit in connection
with Employee's position as a Director of Parent.

2.7Compensation or other Property Received in Connection with Director, Officer,
Shareholder or Similar Position.  All fees, compensation, other remuneration,
dividends, distributions, or other property or financial benefit received by
Employee in connection with Employee's position as a director, officer, member,
shareholder, partner or any other similar position of any controlled or
uncontrolled direct or indirect subsidiary or affiliate of Employer, or other
contractual obligor to Employer or any of its subsidiaries or affiliates the
obligations of which constitute revenue to Employer or any of its subsidiaries
or affiliates and of which Employee beneficially owns or has the right to
acquire, directly or indirectly, 10% or more of the equity interests or has the
power to vote 10% or more of the voting interests, shall belong to Employer and
shall be immediately remitted to Employer.  Notwithstanding the foregoing, this
provision shall not apply to any amounts payable to, earned by, received by or
otherwise due to Employee as employment compensation from Employer or any of its
subsidiaries or affiliates, or any dividends or other distributions received by
Employee in Employee’s capacity as a stockholder of Parent.  

2.8Indemnification.  Parent agrees to indemnify Employee against and in respect
of any and all claims, actions, or demands, to the extent permitted by and in
accordance with Parent’s Certificate of Incorporation, Parent’s By-laws and
applicable law. Parent shall maintain a directors’ and officers’ liability
insurance policy covering Employee in his capacity as an employee (in addition
to his capacity as a member of the Board of Directors of Parent) to the extent
Parent provides such coverage to its executive officers. Notwithstanding any
provision of this Agreement to the contrary, the obligations under this Section
2.8 (Indemnification) will survive termination of this Agreement or Employee’s
employment for any reason.

2.9Reimbursement.  Employer also agrees to reimburse Employee in accordance with
Employer’s reimbursement policies for travel and entertainment expenses, as well
as other business-related expenses, incurred in the performance of his duties
hereunder.

2.10Changes to Benefit Plans.  Employer reserves the right to modify, suspend,
or discontinue any and all of its health and welfare benefit plans, practices,
policies, and programs at any time without recourse by Employee so long as such
action is taken generally with respect to all other similarly-situated peer
executives and does not single out Employee.

Charles G. Berg Employment Agreement

Page 2 of 9

--------------------------------------------------------------------------------

 

2.11Possible Recoupment of Certain Compensation.  Notwithstanding any other
provision in this Agreement to the contrary, Employee shall be subject to the
written policies of the Board of Directors applicable to executives of the
Employer, including without limitation any Board policy relating to recoupment
or “claw back” of compensation, as they exist from time to time during the
Employee’s employment by the Employer and thereafter.

Section 3.Provisions Relating to Termination of Employment.

3.1Term.  The term of this Agreement will be until October 15, 2017 (the
“Term”), unless the parties mutually agree to extend the Term.  Notwithstanding
the Term, Employer and Employee shall have the right to terminate this Agreement
at any point during the Term in accordance with the terms of this Section 3
(Provisions Relating to Termination of Employment).  

3.2Termination for Material Cause.  Employer may terminate Employee’s employment
without advance notice for Material Cause (as defined below).  Upon termination
for Material Cause, Employee shall (i) be entitled to receive the Base Salary
and benefits as set forth in Section 2.1 (Base Salary), Section 2.2 (Benefits),
and Section 2.9 (Reimbursement) respectively, through the effective date of such
termination and (ii) not be entitled to receive any other compensation,
benefits, or payments of any kind, except as otherwise required by law or by the
terms of any benefit or retirement plan or other arrangement that would, by its
terms, apply. Employee acknowledges and agrees that he will not be eligible for
any severance payments or benefits under the DaVita Inc. Severance Plan and/or
any other severance plan adopted by Employer (including its subsidiaries and
affiliates).

3.3Other Termination.  Employer may terminate the employment of Employee for any
reason or for no reason at any time upon at least thirty (30) days’ advance
written notice.  Upon termination pursuant to this Section 3.3 (Other
Termination), Employee shall (i) be entitled to receive the Base Salary and
benefits as set forth in Section 2.1 (Base Salary), Section 2.2 (Benefits), and
Section 2.9 (Reimbursement) respectively, through the effective date of such
termination and (ii) not be entitled to receive any other compensation,
benefits, or payments of any kind, except as otherwise required by law or by the
terms of any benefit or retirement plan or other arrangement that would, by its
terms, apply.  Employee acknowledges and agrees that he will not be eligible for
any severance payments or benefits under the DaVita Inc. Severance Plan and/or
any other severance plan adopted by Employer (including its subsidiaries and
affiliates).

3.4.Voluntary Resignation.  Employee may resign from Employer at any time upon
at least thirty (30) days’ advance written notice.  If Employee resigns from
Employer, Employee shall (i) be entitled to receive the base salary and benefits
as set forth in Section 2.1 (Base Salary), Section 2.2 (Benefits), and Section
2.9 (Reimbursement) respectively, through the effective date of such termination
and (ii) not be entitled to receive any other compensation, benefits, or
payments of any kind, except as otherwise required by law or by the terms of any
benefit or retirement plan or other arrangement that would, by its terms,
apply.  In the event Employee resigns from Employer at any time, Employer shall
have the right to make such resignation effective as of any date before the
expiration of the required notice period.

Charles G. Berg Employment Agreement

Page 3 of 9

--------------------------------------------------------------------------------

 

3.5Disability.  Upon thirty (30) days’ advance notice (which notice may be given
before the completion of the periods described herein), Employer may terminate
Employee’s employment for Disability (as defined below).

3.6Definitions.  For the purposes of this Agreement, the following terms shall
have the meanings indicated:

(a)“Disability” shall mean the inability, for a period of six (6) months, to
adequately perform Employee’s regular duties, with or without reasonable
accommodation, due to a physical or mental illness, condition, or disability.

(b)“Material Cause” shall mean any of the following: (i) conviction of a felony
or plea of no contest to a felony; (ii) any act of fraud or dishonesty in
connection with the performance of his duties; (iii) repeated failure or refusal
by Employee to follow policies or directives reasonably established by the Chief
Executive Officer of Parent that goes uncorrected for a period of ten (10)
consecutive days after written notice has been provided to Employee; (iv) a
material breach of this Agreement that goes uncorrected after a period of ten
(10) consecutive days after written notice has been provided to Employee; (v)
any gross or willful misconduct or gross negligence by Employee in the
performance of his duties; (vi) egregious conduct by Employee that brings
Employer or any of its subsidiaries or affiliates into public disgrace or
disrepute; (vii) an act of unlawful discrimination, including sexual harassment;
(viii) a violation of the duty of loyalty or of any fiduciary duty; or (ix)
exclusion or notice of exclusion of Employee from participating in any federal
health care program.

3.7Notice of Termination.  Any purported termination of Employee’s employment by
Employer or by Employee shall be communicated by a written Notice of Termination
to the other party hereto in accordance with Section 5.3 (Notice) hereof.  A
“Notice of Termination” shall mean a written notice that indicates the specific
termination provision in this Agreement.

3.8Effect of Termination.  Upon termination, this Agreement shall be of no
further force and effect and neither party shall have any further right or
obligation hereunder; provided, however, that no termination shall modify or
affect the rights and obligations of the parties that have accrued prior to
termination; and provided further, that the rights and obligations of the
parties under Section 2.8 (Indemnification), Section 3 (Provisions Relating to
Termination of Employment), Section 4 (Noncompetition, Nonsolicitation, and
Confidentiality Agreement), and Section 5 (Miscellaneous) shall survive
termination of this Agreement.

3.9Payments and benefits under this Agreement are intended to be exempt from, or
comply with, the applicable requirements of Section 409A of the Internal Revenue
Code, and this Agreement shall be construed and interpreted in accordance with
such intent.  Notwithstanding any provision herein to the contrary, in the event
that any payment to be made to Employee hereunder (whether pursuant to this
Section 3 (Provisions Relating to Termination of Employment) or any other
Section) as a result of Employee’s termination of employment is determined to
constitute “deferred compensation” subject to Section 409A of the Internal
Revenue Code, and Employee is a “Key Employee” under the DaVita Inc. Key
Employee Policy

Charles G. Berg Employment Agreement

Page 4 of 9

--------------------------------------------------------------------------------

 

for 409A Arrangements at the time of Employee’s termination of employment, all
such deferred compensation payments payable during the first six (6) months
following Employee’s termination of employment shall be delayed and paid in a
lump sum during the seventh calendar month following the calendar month during
which Employee’s termination of employment occurs.

Section 4:Covenant Not to Compete, Covenant Not to Solicit, and
Confidentiality.  

4.1Covenant Not to Compete. Employee recognizes and agrees that his covenant not
to compete is necessary to insure continuation of the business and reputation of
the Employer and that irreparable harm and damage will be done to the Employer
if Employee competes with the Employer in certain specified areas. Employee
acknowledges that he will be privy to confidential information to which Employee
might not otherwise be exposed.

Employee covenants and agrees that during the term of this Agreement and for six
(6) months following the termination of this Agreement (the “Restricted
Period”), he shall not, as an employee, independent contractor, consultant, or
in any other form, provide any of the same or similar services that Employee
performed under this Agreement for any other individual, partnership, limited
liability company, corporation, independent practice association, management
services organization, or any other entity (collectively, “Person”) that
competes in any material way with the Employer or any of its subsidiaries or
affiliates within the DaVita Medical Group organization anywhere in the states
where Employer operates as of the date of termination of Employee’s employment.

Employee understands and acknowledges that the provisions of this Section 4
(Covenant Not to Compete, Covenant Not to Solicit, and Confidentiality), are
designed to preserve the business and goodwill of the Employer. Accordingly, if
Employee breaches any such obligation, in addition to any other remedies
available under this Agreement, at law or in equity, the Employer shall be
entitled to enforce this Section 4 (Covenant Not to Compete, Covenant Not to
Solicit, and Confidentiality) by injunctive relief and by specific performance
of this Section 4 (Covenant Not to Compete, Covenant Not to Solicit, and
Confidentiality), such relief to be without the necessity of posting a bond,
cash or otherwise. Additionally, nothing in this Section 4.1 (Covenant Not to
Compete) shall limit the Employer’s right to recover any other damages to which
it is entitled as a result of Employee’s breach. If any provision of the
restrictive covenants contained in this Agreement is held by a court of
competent jurisdiction to be unenforceable due to the excessive time period,
geographic area, or restricted activity, the restrictive covenant shall be
reformed to comply with the time period, geographic area, or restricted activity
that would be held enforceable.

Notwithstanding the foregoing, this Section 4.1 (Covenant Not to Compete) will
only apply if Employee is no longer serving on the Parent’s Board of Directors
during the time period covered by the covenant not to compete (i.e., during the
term of this Agreement and for six (6) months following the termination of this
Agreement), and the Restricted Period will continue to run during any time
period after the termination of this Agreement when Employee is serving on the
Board of Directors.

Charles G. Berg Employment Agreement

Page 5 of 9

--------------------------------------------------------------------------------

 

4.2Covenant Not to Solicit. Employee agrees that during the term of this
Agreement, and for a period of one (1) year after the termination of this
Agreement, Employee will not contact, communicate with, or correspond with any
director, officer, employee, representative, agent or independent contractor of
the Parent and its subsidiaries and affiliates (including Employer), in any
manner that will interfere with or attempt to disrupt the relationship between
the Employer and any such director, officer, employee, representative, agent or
independent contractor, including but not limited to the solicitation or
encouragement of any employee to leave the employ of the Employer for any
reason, or employ any such person in any manner whatsoever, without the prior
written consent of the Employer; provided, however, that nothing herein shall
prohibit Employee from making a general employment solicitation to the public
that does not target any employee or independent contractor of Employer or its
subsidiaries and then having contact with and/or employing such employee or
independent contractor who responds to such general solicitation or who
otherwise independently contacts Employee.

4.3Confidentiality. Employee agrees that all data and information about the
Employer’s business, legal affairs, plans, finances, plants, equipment,
processes and methods of operation disclosed to, acquired by or developed by
Employee during performance of the work hereunder is and shall remain the
exclusive property of the Employer. Except for such information and data that
has entered the public domain through no fault of Employee or to have been in
Employee’s possession prior to disclosure to Employee by the Employer and/or the
performance of Employee’s services hereunder, Employee shall during the term of
the Agreement and thereafter in perpetuity maintain as confidential and not
disclose to third parties or otherwise use, and will enjoin Employee’s
employees, agents or subcontractors (as applicable) from using, such information
except as duly authorized in the conduct of the Employer’s business or as
otherwise authorized in advance in writing signed by the Employer’s Chief
Executive Officer (or his successor). Employee agrees that such data and
information shall be used by Employee solely for the purpose of performing
services for the Employer and not for the benefit of any other person or entity
whatsoever.

Section 5.Miscellaneous.

5.1Entire Agreement; Amendment.  This Agreement represents the entire
understanding of the parties hereto with respect to the employment of Employee
and supersedes all prior agreements with respect thereto.  This Agreement may
not be altered or amended except in writing executed by both parties hereto.

5.2Assignment; Benefit.  This Agreement is personal and may not be assigned by
Employee.  This Agreement may be assigned by Employer and shall inure to the
benefit of and be binding upon the successors and assigns of Employer.

Charles G. Berg Employment Agreement

Page 6 of 9

--------------------------------------------------------------------------------

 

5.3Notice.  Notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
by (i) personal delivery, (ii) a nationally-recognized, next-day courier
service, or (iii) first-class registered or certified mail, postage prepaid
addressed to Employer at its principal office and to Employee at the address
listed on Employee’s invoices, provided that all notices to Employer shall be
directed to the attention of the Chief Executive Officer, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.

5.4Arbitration.  Any disagreement, dispute or claim arising out of or relating
to this Agreement which cannot be settled by the parties hereto shall be
resolved by arbitration in accordance with the following provisions:  (a) the
forum for arbitration shall be Denver, Colorado, (b) governing law shall be the
laws of the State of Colorado, (c) the number of arbitrators shall be one (1),
who shall be a retired judge; (d) arbitration shall be administered by JAMS; (e)
the rules of arbitration shall be as determined by JAMS, as modified by any
other instructions that the parties hereto may agree upon at the time; (f) the
award rendered by arbitration shall be final and binding upon the parties
hereto, and judgment on the award may be entered in any court of competent
jurisdiction in the United States; (g) Employer and Employee shall each pay
fifty percent (50%) of the fees and costs charged by the arbitrator and/or
JAMS.  Notwithstanding the foregoing, Employer and/or Parent shall be entitled
to seek equitable relief from a court of competent jurisdiction for any alleged
violation of Section 4 (Covenant Not to Compete, Covenant Not to Solicit, and
Confidentiality).   

5.5Waiver of Jury Trial.  Each of the parties hereto hereby irrevocably waives
to the fullest extent permitted by applicable law any right he or it may have to
a trial by jury with respect to any action directly or indirectly arising out
of, under or in connection with this Agreement.  Each of the parties hereto
hereby (a) certifies that no representative of any other party has represented,
expressly or otherwise, that such other party would not, in the event of any
such action, seek to enforce the foregoing wavier; and (b) acknowledges that it
has been induced to enter into this Agreement and the transactions, as
applicable, by, among other things, the mutual waivers and certifications in
this Section 5.5 (Waiver of Jury Trial).  

5.6Construction.  Each party has cooperated in the drafting and preparation of
this Agreement.  Hence, in any construction to be made of this Agreement, the
same shall not be construed against any party on the basis that the party was
the drafter.  The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

5.7Execution.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Photographic or facsimile copies of such signed
counterparts may be used in lieu of the originals for any purpose.

Charles G. Berg Employment Agreement

Page 7 of 9

--------------------------------------------------------------------------------

 

5.8Legal Counsel.  Employee and Employer recognize that this is a legally
binding contract and acknowledge and agree that they have had the opportunity to
consult with legal counsel of their choice.

5.9Waiver.  The waiver by any party of a breach of any provision of this
Agreement by the other shall not operate or be construed as a waiver of any
other or subsequent breach of such or any provision.

5.10Invalidity of Provision.  In the event that any provision of this Agreement
is determined to be illegal, invalid, or void for any reason, the remaining
provisions hereof shall continue in full force and effect.

5.11Approval by DaVita Inc. as to Form.  The parties acknowledge and agree that
this Agreement shall take effect and be legally binding upon the parties only
upon full execution hereof by the parties and upon approval by DaVita Inc. as to
the form of hereof.

The remainder of this page is left blank intentionally.

Charles G. Berg Employment Agreement

Page 8 of 9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement
effective as of the date and year first written above.

 

DAVITA INC.

 

EMPLOYEE / CHARLES G. BERG

 

 

 

 

 

 

 

By:

 

/s/ Kent J. Thiry

 

By:

 

/s/ Charles G. Berg

Date:

 

November 2, 2016

 

Date:

 

   November 2, 2016

 

 

 

 

 

 

 

HEALTHCARE PARTNERS, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Kent J. Thiry

 

 

 

 

Date:

 

November 2, 2016

 

 

 

 

 

 

 

 

 

 

 

Approved by DaVita Inc. as to Form:

 

 

 

 

 

 

 

 

 

/s/ Kathleen A. Waters

 

 

 

 

Kathleen A. Waters

 

 

 

 

Chief Legal Officer

 

 

 

 

 

Charles G. Berg Employment Agreement

Page 9 of 9